Exhibit 10.10

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of October 25, 2019, is made and entered into by and among Virgin
Galactic Holdings, Inc., a Delaware corporation (the “Company”) (formerly known
as Social Capital Hedosophia Holdings Corp., a Cayman Islands exempted company
limited by shares prior to its domestication as a Delaware corporation), SCH
Sponsor Corp., a Cayman Islands exempted company (the “Sponsor”), Vieco USA,
Inc., a Delaware corporation (the “VG Stockholder”), and Chamath Palihapitiya
(“CP Stockholder” and, together with the Sponsor, the VG Stockholder and any
person or entity who hereafter becomes a party to this Agreement pursuant to
Section 6.2 or Section 6.10 of this Agreement, a “Holder” and collectively the
“Holders”).

RECITALS

WHEREAS, the Company and the Sponsor are party to that certain Registration
Rights Agreement, dated as of September 13, 2017 (the “Original RRA”);

WHEREAS, the Company has entered into that certain Agreement and Plan of Merger,
dated as of July 9, 2019, as amended by that certain Amendment No. 1 to
Agreement and Plan of Merger, dated as of October 2, 2019 (as it may be amended
or supplemented from time to time, the “Merger Agreement”), by and among the
Company, the VG Stockholder and the other parties thereto;

WHEREAS, pursuant to the Merger Agreement, the VG Stockholder will receive
shares of common stock, par value $0.0001 per share (the “Common Stock”), of the
Company; and

WHEREAS, the Company and the Holders desire to amend and restate the Original
RRA in its entirety and enter into this Agreement, pursuant to which the Company
shall grant the Holders certain registration rights with respect to certain
securities of the Company, as set forth in this Agreement.

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1    Definitions. The terms defined in this Article I shall, for all purposes
of this Agreement, have the respective meanings set forth below:

“Additional Holder” shall have the meaning given in Section 6.10.

“Additional Holder Common Stock” shall have the meaning given in Section 6.10.

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Chief Executive
Officer or the Chief Financial Officer of the Company, after consultation with
counsel to the Company, (i) would be required to be made in any Registration
Statement or Prospectus in order for the applicable Registration Statement or
Prospectus not to contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein (in the
case of any prospectus and any preliminary prospectus, in the light of the
circumstances under which they were made) not misleading, (ii) would not be
required to be made at such time if the Registration Statement were not being
filed, declared effective or used, as the case may be, and (iii) the Company has
a bona fide business purpose for not making such information public.

 

1



--------------------------------------------------------------------------------

“Agreement” shall have the meaning given in the Preamble hereto.

“Block Trade” shall have the meaning given in Section 2.4.1.

“Closing” shall have the meaning given in the Merger Agreement.

“Closing Date” shall have the meaning given in the Merger Agreement.

“Commission” shall mean the Securities and Exchange Commission.

“Common Stock” shall have the meaning given in the Recitals hereto.

“Company” shall have the meaning given in the Preamble hereto and includes the
Company’s successors by recapitalization, merger, consolidation, spin-off,
reorganization or similar transaction.

“Competing Registration Rights” shall have the meaning given in Section 6.7.

“CP Shares” shall have the meaning given in the Purchase Agreement, dated
July 9, 2019, among the Company, Chamath Palihapitiya and the VG Stockholder.

“CP Stockholder” shall have the meaning given in the Preamble hereto.

“Demanding Holder” shall have the meaning given in Section 2.1.4.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

“Form S-1 Shelf” shall have the meaning given in Section 2.1.1.

“Form S-3 Shelf” shall have the meaning given in Section 2.1.1.

“Holder Information” shall have the meaning given in Section 4.1.2.

“Holders” shall have the meaning given in the Preamble hereto, for so long as
such person or entity holds any Registrable Securities.

“Joinder” shall have the meaning given in Section 6.10.

“Lock-up” shall have the meaning given in Section 5.1.

“Lock-up Period” shall mean the period beginning on the Closing Date and ending
on the date that is two years after the Closing Date.

“Lock-up Shares” shall mean (a) with respect to the Sponsor and its Permitted
Transferees, the shares of Common Stock held by the Sponsor immediately
following the Closing and (b) with respect to the VG Stockholder and its
Permitted Transferees, the shares of Common Stock received by the VG Stockholder
pursuant to the Merger Agreement; provided that the Lock-up Shares shall not
include the CP Shares.

“Maximum Number of Securities” shall have the meaning given in Section 2.1.5.

“Merger Agreement” shall have the meaning given in the Recitals hereto.

“Minimum Takedown Threshold” shall have the meaning given in Section 2.1.4.

 

2



--------------------------------------------------------------------------------

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus or necessary to make the statements in a Registration Statement or
Prospectus (in the case of a Prospectus, in the light of the circumstances under
which they were made) not misleading.

“Original RRA” shall have the meaning given in the Recitals hereto.

“Permitted Transferees” shall mean any person or entity to whom a Holder of
Registrable Securities is permitted to transfer such Registrable Securities
prior to the expiration of the Lock-up Period pursuant to Section 5.2.

“Piggyback Registration” shall have the meaning given in Section 2.2.1.

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

“Registrable Security” shall mean (a) any outstanding shares of Common Stock or
any other equity security (including warrants to purchase shares of Common Stock
and shares of Common Stock issued or issuable upon the exercise of any other
equity security) of the Company held by a Holder immediately following the
Closing (including any securities distributable pursuant to the Merger
Agreement), (b) any outstanding shares of Common Stock or any other equity
security (including warrants to purchase shares of Common Stock and shares of
Common Stock issued or issuable upon the exercise of any other equity security)
of the Company acquired by a Holder following the date hereof to the extent that
such securities are “restricted securities” (as defined in Rule 144) or are
otherwise held by an “affiliate” (as defined in Rule 144) of the Company, (c)
any Additional Holder Common Stock, and (d) any other equity security of the
Company or any of its subsidiaries issued or issuable with respect to any
securities referenced in clause (a), (b) or (c) above by way of a stock dividend
or stock split or in connection with a recapitalization, merger, consolidation,
spin-off, reorganization or similar transaction; provided, however, that, as to
any particular Registrable Security, such securities shall cease to be
Registrable Securities upon the earliest to occur of: (A) a Registration
Statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been sold,
transferred, disposed of or exchanged in accordance with such Registration
Statement by the applicable Holder; (B) such securities shall have been
otherwise transferred, new certificates for such securities not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of such securities shall not require registration
under the Securities Act; (C) such securities shall have ceased to be
outstanding; (D) such securities may be sold without registration pursuant to
Rule 144 or any successor rule promulgated under the Securities Act (but with no
volume or other restrictions or limitations including as to manner or timing of
sale); and (E) such securities have been sold to, or through, a broker, dealer
or underwriter in a public distribution or other public securities transaction.

“Registration” shall mean a registration, including any related Shelf Takedown,
effected by preparing and filing a registration statement, prospectus or similar
document in compliance with the requirements of the Securities Act, and the
applicable rules and regulations promulgated thereunder, and such registration
statement becoming effective.

“Registration Expenses” shall mean the expenses of a Registration, including,
without limitation, the following:

(A)    all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority, Inc.) and
any national securities exchange on which the Common Stock is then listed;

(B)    fees and expenses of compliance with securities or blue sky laws
(including reasonable fees and disbursements of outside counsel for the
Underwriters in connection with blue sky qualifications of Registrable
Securities);

 

3



--------------------------------------------------------------------------------

(C)    printing, messenger, telephone and delivery expenses;

(D)    reasonable fees and disbursements of counsel for the Company;

(E)    reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration; and

(F)    reasonable fees and expenses of one (1) legal counsel selected by the
majority-in-interest of the Demanding Holders in an Underwritten Offering.

“Registration Statement” shall mean any registration statement that covers
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

“Requesting Holders” shall have the meaning given in Section 2.1.5.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf” shall mean the Form S-1 Shelf, the Form S-3 Shelf or any Subsequent
Shelf Registration, as the case may be.

“Shelf Registration” shall mean a registration of securities pursuant to a
registration statement filed with the Commission in accordance with and pursuant
to Rule 415 promulgated under the Securities Act (or any successor rule then in
effect).

“Shelf Takedown” shall mean an Underwritten Shelf Takedown or any proposed
transfer or sale using a Registration Statement, including a Piggyback
Registration.

“Sponsor” shall have the meaning given in the Preamble hereto.

“Subsequent Shelf Registration” shall have the meaning given in Section 2.1.2.

“Transfer” shall mean the (a) sale of, offer to sell, contract or agreement to
sell, hypothecate, pledge, grant of any option to purchase or otherwise dispose
of or agreement to dispose of, directly or indirectly, or establishment or
increase of a put equivalent position or liquidation with respect to or decrease
of a call equivalent position within the meaning of Section 16 of the Exchange
Act with respect to, any security, (b) entry into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of any security, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise, or (c) public announcement of
any intention to effect any transaction specified in clause (a) or (b).

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

“Underwritten Offering” shall mean a Registration in which securities of the
Company are sold to an Underwriter in a firm commitment underwriting for
distribution to the public.

“Underwritten Shelf Takedown” shall have the meaning given in Section 2.1.4.

“VG Stockholder” shall have the meaning given in the Preamble hereto.

“Withdrawal Notice” shall have the meaning given in Section 2.1.6.

 

4



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATIONS AND OFFERINGS

2.1    Shelf Registration.

2.1.1    Filing. The Company shall file and cause to be effective within 180
days of the Closing Date, a Registration Statement for a Shelf Registration on
Form S-3 (the “Form S-3 Shelf”) or, if the Company is ineligible to use a Form
S-3 Shelf, a Registration Statement for a Shelf Registration on Form S-1 (the
“Form S-1 Shelf”), in each case, covering the resale of all the Registrable
Securities (determined as of two business days prior to such filing) on a
delayed or continuous basis. Such Shelf shall provide for the resale of the
Registrable Securities included therein pursuant to any method or combination of
methods legally available to, and requested by, any Holder named therein. The
Company shall maintain a Shelf in accordance with the terms hereof, and shall
prepare and file with the SEC such amendments, including post-effective
amendments, and supplements as may be necessary to keep a Shelf continuously
effective, available for use and in compliance with the provisions of the
Securities Act until such time as there are no longer any Registrable
Securities. In the event the Company files a Form S-1 Shelf, the Company shall
use its commercially reasonable efforts to convert the Form S-1 Shelf (and any
Subsequent Shelf Registration) to a Form S-3 Shelf as soon as practicable after
the Company is eligible to use Form S-3.

2.1.2    Subsequent Shelf Registration. If any Shelf ceases to be effective
under the Securities Act for any reason at any time while Registrable Securities
are still outstanding, the Company shall, subject to Section 3.4, use its
commercially reasonable efforts to as promptly as is reasonably practicable
cause such Shelf to again become effective under the Securities Act (including
obtaining the prompt withdrawal of any order suspending the effectiveness of
such Shelf), and shall use its commercially reasonable efforts to as promptly as
is reasonably practicable amend such Shelf in a manner reasonably expected to
result in the withdrawal of any order suspending the effectiveness of such Shelf
or file an additional registration statement as a Shelf Registration (a
“Subsequent Shelf Registration”) registering the resale of all Registrable
Securities (determined as of two business days prior to such filing), and
pursuant to any method or combination of methods legally available to, and
requested by, any Holder named therein. If a Subsequent Shelf Registration is
filed, the Company shall use its commercially reasonable efforts to (i) cause
such Subsequent Shelf Registration to become effective under the Securities Act
as promptly as is reasonably practicable after the filing thereof (it being
agreed that the Subsequent Shelf Registration shall be an automatic shelf
registration statement (as defined in Rule 405 promulgated under the Securities
Act) if the Company is a well-known seasoned issuer (as defined in Rule 405
promulgated under the Securities Act) at the most recent applicable eligibility
determination date) and (ii) keep such Subsequent Shelf Registration
continuously effective, available for use and in compliance with the provisions
of the Securities Act until such time as there are no longer any Registrable
Securities. Any such Subsequent Shelf Registration shall be on Form S-3 to the
extent that the Company is eligible to use such form. Otherwise, such Subsequent
Shelf Registration shall be on another appropriate form.

2.1.3    Additional Registerable Securities. In the event that any Holder holds
Registrable Securities that are not registered for resale on a delayed or
continuous basis, the Company, upon request of the VG Stockholder, on the one
hand, or the Sponsor or the CP Stockholder, on the other hand, shall promptly
use its commercially reasonable efforts to cause the resale of such Registrable
Securities to be covered by either, at the Company’s option, the Shelf
(including by means of a post-effective amendment) or a Subsequent Shelf
Registration and cause the same to become effective as soon as practicable after
such filing and such Shelf or Subsequent Shelf Registration shall be subject to
the terms hereof; provided, however, that the Company shall only be required to
cause such Registrable Securities to be so covered twice per calendar year for
each of the VG Stockholder, on the one hand, and the Sponsor and the CP
Stockholder, on the other hand.

2.1.4    Requests for Underwritten Shelf Takedowns. At any time and from time to
time when an effective Shelf is on file with the Commission, the Sponsor, the CP
Stockholder or the VG Stockholder (any of the Sponsor, the CP Stockholder or the
VG Stockholder being in such case, a “Demanding Holder”) may request

 

5



--------------------------------------------------------------------------------

to sell all or any portion of its Registrable Securities in an Underwritten
Offering that is registered pursuant to the Shelf (each, an “Underwritten Shelf
Takedown”); provided that the Company shall only be obligated to effect an
Underwritten Shelf Takedown if such offering shall include Registrable
Securities proposed to be sold by the Demanding Holder with a total offering
price reasonably expected to exceed, in the aggregate, $100 million (the
“Minimum Takedown Threshold”). All requests for Underwritten Shelf Takedowns
shall be made by giving written notice to the Company, which shall specify the
approximate number of Registrable Securities proposed to be sold in the
Underwritten Shelf Takedown. Subject to Section 2.4.4, the Company shall have
the right to select the Underwriters for such offering (which shall consist of
one or more reputable nationally recognized investment banks), subject to the
initial Demanding Holder’s prior approval (which shall not be unreasonably
withheld, conditioned or delayed). The Sponsor and the CP Stockholder, on the
one hand, and the VG Stockholder, on the other hand, may each demand not more
than two (2) Underwritten Shelf Takedowns pursuant to this Section 2.1.4 in any
twelve (12) month period. Notwithstanding anything to the contrary in this
Agreement, the Company may effect any Underwritten Offering pursuant to any then
effective Registration Statement, including a Form S-3, that is then available
for such offering.

2.1.5    Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Shelf Takedown, in good faith, advises the
Company, the Demanding Holders and the Holders requesting piggy back rights
pursuant to this Agreement with respect to such Underwritten Shelf Takedown (the
“Requesting Holders”) (if any) in writing that the dollar amount or number of
Registrable Securities that the Demanding Holders and the Requesting Holders (if
any) desire to sell, taken together with all other shares of Common Stock or
other equity securities that the Company desires to sell and all other shares of
Common Stock or other equity securities, if any, that have been requested to be
sold in such Underwritten Offering pursuant to separate written contractual
piggy-back registration rights held by any other stockholders, exceeds the
maximum dollar amount or maximum number of equity securities that can be sold in
the Underwritten Offering without adversely affecting the proposed offering
price, the timing, the distribution method, or the probability of success of
such offering (such maximum dollar amount or maximum number of such securities,
as applicable, the “Maximum Number of Securities”), then the Company shall
include in such Underwritten Offering, before including any shares of Common
Stock or other equity securities proposed to be sold by Company or by other
holders of Common Stock or other equity securities, the Registrable Securities
of the Demanding Holders and the Requesting Holders (if any) (pro rata based on
the respective number of Registrable Securities that each Demanding Holder and
Requesting Holder (if any) has requested be included in such Underwritten Shelf
Takedown and the aggregate number of Registrable Securities that the Demanding
Holders and Requesting Holders have requested be included in such Underwritten
Shelf Takedown) that can be sold without exceeding the Maximum Number of
Securities.

2.1.6    Withdrawal. Prior to the filing of the applicable “red herring”
prospectus or prospectus supplement used for marketing such Underwritten Shelf
Takedown, a majority-in-interest of the Demanding Holders initiating an
Underwritten Shelf Takedown shall have the right to withdraw from such
Underwritten Shelf Takedown for any or no reason whatsoever upon written
notification (a “Withdrawal Notice”) to the Company and the Underwriter or
Underwriters (if any) of their intention to withdraw from such Shelf Takedown;
provided that the Sponsor, the CP Stockholder or the VG Stockholder may elect to
have the Company continue an Underwritten Shelf Takedown if the Minimum Takedown
Threshold would still be satisfied by the Registrable Securities proposed to be
sold in the Underwritten Shelf Takedown by the Sponsor, the CP Stockholder, the
VG Stockholder or any of their respective Permitted Transferees, as applicable.
If withdrawn, a demand for an Underwritten Shelf Takedown shall constitute a
demand for an Underwritten Shelf Takedown for purposes of Section 2.1.4, unless
either (i) the Demanding Holder has not previously withdrawn any Underwritten
Shelf Takedown or (ii) the Holder reimburses the Company for all Registration
Expenses with respect to such Underwritten Shelf Takedown; provided that, if the
Sponsor, the CP Stockholder or the VG Stockholder elects to continue an
Underwritten Shelf Takedown pursuant to the proviso in the immediately preceding
sentence, such Underwritten Shelf Takedown shall instead count as an
Underwritten Shelf Takedown demanded by the Sponsor, the CP Stockholder or the
VG Stockholder, as applicable, for purposes of Section 2.1.4. Following the
receipt of any Withdrawal Notice, the Company shall promptly forward such
Withdrawal Notice to any other Holders that

 

6



--------------------------------------------------------------------------------

had elected to participate in such Shelf Takedown. Notwithstanding anything to
the contrary in this Agreement, the Company shall be responsible for the
Registration Expenses incurred in connection with a Shelf Takedown prior to its
withdrawal under this Section 2.1.6, other than if a Demanding Holder elects to
pay such Registration Expenses pursuant to clause (ii) of the second sentence of
this Section 2.1.6.

2.2    Piggyback Registration.

2.2.1    Piggyback Rights. Subject to Section 2.4.3, if the Company or any
Holder proposes to conduct a registered offering of, or if the Company proposes
to file a Registration Statement under the Securities Act with respect to the
Registration of, equity securities, or securities or other obligations
exercisable or exchangeable for, or convertible into equity securities, for its
own account or for the account of stockholders of the Company (or by the Company
and by the stockholders of the Company including, without limitation, an
Underwritten Shelf Takedown pursuant to Section 2.1 hereof), other than a
Registration Statement (or any registered offering with respect thereto)
(i) filed in connection with any employee stock option or other benefit plan,
(ii) pursuant to a Registration Statement on Form S-4 (or similar form that
relates to a transaction subject to Rule 145 under the Securities Act or any
successor rule thereto), (iii) for an offering of debt that is convertible into
equity securities of the Company or (iv) for a dividend reinvestment plan, then
the Company shall give written notice of such proposed offering to all of the
Holders of Registrable Securities as soon as practicable but not less than ten
(10) days before the anticipated filing date of such Registration Statement or,
in the case of an Underwritten Offering pursuant to a Shelf Registration, the
applicable “red herring” prospectus or prospectus supplement used for marketing
such offering, which notice shall (A) describe the amount and type of securities
to be included in such offering, the intended method(s) of distribution, and the
name of the proposed managing Underwriter or Underwriters, if any, in such
offering, and (B) offer to all of the Holders of Registrable Securities the
opportunity to include in such registered offering such number of Registrable
Securities as such Holders may request in writing within five (5) days after
receipt of such written notice (such registered offering, a “Piggyback
Registration”). Subject to Section 2.2.2, the Company shall, in good faith,
cause such Registrable Securities to be included in such Piggyback Registration
and, if applicable, shall use its commercially reasonable efforts to cause the
managing Underwriter or Underwriters of such Piggyback Registration to permit
the Registrable Securities requested by the Holders pursuant to this
Section 2.2.1 to be included therein on the same terms and conditions as any
similar securities of the Company included in such registered offering and to
permit the sale or other disposition of such Registrable Securities in
accordance with the intended method(s) of distribution thereof. The inclusion of
any Holder’s Registrable Securities in a Piggyback Registration shall be subject
to such Holder agreement to enter into an underwriting agreement in customary
form with the Underwriter(s) selected for such Underwritten Offering.

2.2.2    Reduction of Piggyback Registration. If the managing Underwriter or
Underwriters in an Underwritten Offering that is to be a Piggyback Registration,
in good faith, advises the Company and the Holders of Registrable Securities
participating in the Piggyback Registration in writing that the dollar amount or
number of shares of Common Stock or other equity securities that the Company
desires to sell, taken together with (i) the shares of Common Stock or other
equity securities, if any, as to which Registration or a registered offering has
been demanded pursuant to separate written contractual arrangements with persons
or entities other than the Holders of Registrable Securities hereunder, (ii) the
Registrable Securities as to which registration has been requested pursuant to
Section 2.2 hereof, and (iii) the shares of Common Stock or other equity
securities, if any, as to which Registration or a registered offering has been
requested pursuant to separate written contractual piggy-back registration
rights of other stockholders of the Company, exceeds the Maximum Number of
Securities, then:

(a)    If the Registration or registered offering is undertaken for the
Company’s account, the Company shall include in any such Registration or
registered offering (A) first, the shares of Common Stock or other equity
securities that the Company desires to sell, which can be sold without exceeding
the Maximum Number of Securities; (B) second, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clause (A), the
Registrable Securities of Holders exercising their rights to register their

 

7



--------------------------------------------------------------------------------

Registrable Securities pursuant to Section 2.2.1, pro rata, based on the
respective number of Registrable Securities that each Holder has requested be
included in such Underwritten Offering and the aggregate number of Registrable
Securities that the Holders have requested to be included in such Underwritten
Offering, which can be sold without exceeding the Maximum Number of Securities;
and (C) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (A) and (B), the shares of Common Stock or
other equity securities, if any, as to which Registration or a registered
offering has been requested pursuant to written contractual piggy-back
registration rights of other stockholders of the Company, which can be sold
without exceeding the Maximum Number of Securities;

(b)    If the Registration or registered offering is pursuant to a request by
persons or entities other than the Holders of Registrable Securities, then the
Company shall include in any such Registration or registered offering (A) first,
the shares of Common Stock or other equity securities, if any, of such
requesting persons or entities, other than the Holders of Registrable
Securities, which can be sold without exceeding the Maximum Number of
Securities; (B) second, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (A), the Registrable Securities of
Holders exercising their rights to register their Registrable Securities
pursuant to Section 2.2.1, pro rata, based on the respective number of
Registrable Securities that each Holder has requested be included in such
Underwritten Offering and the aggregate number of Registrable Securities that
the Holders have requested to be included in such Underwritten Offering, which
can be sold without exceeding the Maximum Number of Securities; (C) third, to
the extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (A) and (B), the shares of Common Stock or other equity
securities that the Company desires to sell, which can be sold without exceeding
the Maximum Number of Securities; and (D) fourth, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clauses (A), (B)
and (C), the shares of Common Stock or other equity securities for the account
of other persons or entities that the Company is obligated to register pursuant
to separate written contractual arrangements with such persons or entities,
which can be sold without exceeding the Maximum Number of Securities; and

(c)    If the Registration or registered offering is pursuant to a request by
Holder(s) of Registrable Securities pursuant to Section 2.1 hereof, then the
Company shall include in any such Registration or registered offering securities
pursuant to Section 2.1.5.

2.2.3    Piggyback Registration Withdrawal. Any Holder of Registrable Securities
(other than a Demanding Holder, whose right to withdrawal from an Underwritten
Shelf Takedown, and related obligations, shall be governed by Section 2.1.6)
shall have the right to withdraw from a Piggyback Registration for any or no
reason whatsoever upon written notification to the Company and the Underwriter
or Underwriters (if any) of his, her or its intention to withdraw from such
Piggyback Registration prior to the effectiveness of the Registration Statement
filed with the Commission with respect to such Piggyback Registration or, in the
case of a Piggyback Registration pursuant to a Shelf Registration, the filing of
the applicable “red herring” prospectus or prospectus supplement with respect to
such Piggyback Registration used for marketing such transaction. The Company
(whether on its own good faith determination or as the result of a request for
withdrawal by persons pursuant to separate written contractual obligations) may
withdraw a Registration Statement filed with the Commission in connection with a
Piggyback Registration (which, in no circumstance, shall include the Shelf) at
any time prior to the effectiveness of such Registration Statement.
Notwithstanding anything to the contrary in this Agreement (other than
Section 2.1.6), the Company shall be responsible for the Registration Expenses
incurred in connection with the Piggyback Registration prior to its withdrawal
under this Section 2.2.3.

2.2.4    Unlimited Piggyback Registration Rights. For purposes of clarity,
subject to Section 2.1.6, any Piggyback Registration effected pursuant to
Section 2.2 hereof shall not be counted as a demand for an Underwritten Shelf
Takedown under Section 2.1.4 hereof.

2.3    Market Stand-off. In connection with any Underwritten Offering of equity
securities of the Company (other than a Block Trade), each Holder agrees that it
shall not Transfer any shares of Common Stock or other

 

8



--------------------------------------------------------------------------------

equity securities of the Company (other than those included in such offering
pursuant to this Agreement), without the prior written consent of the Company,
during the 90-day period beginning on the date of pricing of such offering,
except in the event the Underwriters managing the offering otherwise agree by
written consent. Each Holder agrees to execute a customary lock-up agreement in
favor of the Underwriters to such effect (in each case on substantially the same
terms and conditions as all such Holders).

2.4    Block Trades.

2.4.1    Notwithstanding the foregoing, at any time and from time to time when
an effective Shelf is on file with the Commission, if a Demanding Holder wishes
to engage in an underwritten registered offering not involving a “roadshow,” an
offer commonly known as a “block trade” (a “Block Trade”), with a total offering
price reasonably expected to exceed, in the aggregate, either (x) $100 million
or (y) all remaining Registrable Securities held by the Demanding Holder, then
notwithstanding the time periods provided for in Section 2.1.4, such Demanding
Holder only need to notify the Company of the Block Trade at least five
(5) business days prior to the day such offering is to commence and the Company
shall as expeditiously as possible use its commercially reasonable efforts to
facilitate such Block Trade; provided that the Demanding Holders representing a
majority of the Registrable Securities wishing to engage in the Block Trade
shall use commercially reasonable efforts to work with the Company and any
Underwriters prior to making such request in order to facilitate preparation of
the registration statement, prospectus and other offering documentation related
to the Block Trade.

2.4.2    Prior to the filing of the applicable “red herring” prospectus or
prospectus supplement used in connection with a Block Trade, a
majority-in-interest of the Demanding Holders initiating such Block Trade shall
have the right to submit a Withdrawal Notice to the Company and the Underwriter
or Underwriters (if any) of their intention to withdraw from such Block Trade.
Notwithstanding anything to the contrary in this Agreement, the Company shall be
responsible for the Registration Expenses incurred in connection with a block
trade prior to its withdrawal under this Section 2.4.2.

2.4.3    Notwithstanding anything to the contrary in this Agreement, Section 2.2
hereof shall not apply to a Block Trade initiated by a Demanding Holder pursuant
to this Agreement.

2.4.4    The Demanding Holder in a Block Trade shall have the right to select
the Underwriters for such Block Trade (which shall consist of one or more
reputable nationally recognized investment banks).

ARTICLE III

COMPANY PROCEDURES

3.1    General Procedures. In connection with any Shelf and/or Shelf Takedown,
the Company shall use its commercially reasonable efforts to effect such
Registration to permit the sale of such Registrable Securities in accordance
with the intended plan of distribution thereof, and pursuant thereto the Company
shall, as expeditiously as possible:

3.1.1    prepare and file with the Commission as soon as practicable a
Registration Statement with respect to such Registrable Securities and use its
reasonable best efforts to cause such Registration Statement to become effective
and remain effective until all Registrable Securities have ceased to be
Registrable Securities;

3.1.2    prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be reasonably requested by any Holder that holds at least
five (5) percent of the Registrable Securities registered on such Registration
Statement or any Underwriter of Registrable Securities or as may be required by
the rules, regulations or instructions applicable to the registration form used
by the Company or by the Securities Act or rules and regulations thereunder to
keep the Registration Statement effective until all Registrable Securities
covered by such Registration Statement are sold in accordance with the intended
plan of distribution set forth in such Registration Statement or supplement to
the Prospectus;

 

9



--------------------------------------------------------------------------------

3.1.3    prior to filing a Registration Statement or Prospectus, or any
amendment or supplement thereto, furnish without charge to the Underwriters, if
any, and the Holders of Registrable Securities included in such Registration,
and such Holders’ legal counsel, copies of such Registration Statement as
proposed to be filed, each amendment and supplement to such Registration
Statement (in each case including all exhibits thereto and documents
incorporated by reference therein), the Prospectus included in such Registration
Statement (including each preliminary Prospectus), and such other documents as
the Underwriters and the Holders of Registrable Securities included in such
Registration or the legal counsel for any such Holders may request in order to
facilitate the disposition of the Registrable Securities owned by such Holders;

3.1.4    prior to any public offering of Registrable Securities (i) register or
qualify the Registrable Securities covered by the Registration Statement under
such securities or “blue sky” laws of such jurisdictions in the United States as
the Holders of Registrable Securities included in such Registration Statement
(in light of their intended plan of distribution) may request (or provide
evidence satisfactory to such Holders that the Registrable Securities are exempt
from such registration or qualification) and (ii) take such action necessary to
cause such Registrable Securities covered by the Registration Statement to be
registered with or approved by such other governmental authorities as may be
necessary by virtue of the business and operations of the Company and do any and
all other acts and things that may be necessary or advisable to enable the
Holders of Registrable Securities included in such Registration Statement to
consummate the disposition of such Registrable Securities in such jurisdictions;
provided, however, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify or take any action to which it would be subject to general service of
process or taxation in any such jurisdiction where it is not then otherwise so
subject;

3.1.5    cause all such Registrable Securities to be listed on each national
securities exchange on which similar securities issued by the Company are then
listed;

3.1.6    provide a transfer agent or warrant agent, as applicable, and registrar
for all such Registrable Securities no later than the effective date of such
Registration Statement;

3.1.7    advise each seller of such Registrable Securities, promptly after it
shall receive notice or obtain knowledge thereof, of the issuance of any stop
order by the Commission suspending the effectiveness of such Registration
Statement or the initiation or threatening of any proceeding for such purpose
and promptly use its reasonable best efforts to prevent the issuance of any stop
order or to obtain its withdrawal if such stop order should be issued;

3.1.8    at least five (5) days prior to the filing of any Registration
Statement or Prospectus or any amendment or supplement to such Registration
Statement or Prospectus (or such shorter period of time as may be necessary in
order to comply with the Securities Act, the Exchange Act, and the rules and
regulations promulgated under the Securities Act or Exchange Act, as
applicable), furnish a copy thereof to each seller of such Registrable
Securities or its counsel (excluding any exhibits thereto and any filing made
under the Exchange Act that is to be incorporated by reference therein);

3.1.9    notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;

3.1.10    permit a representative of the Holders, the Underwriters, if any, and
any attorney or accountant retained by such Holders or Underwriter to
participate, at each such person’s own expense, in the preparation of the
Registration Statement, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such
representative, Underwriter, attorney or accountant in connection with the
Registration; provided, however, that such representatives or Underwriters agree
to confidentiality arrangements reasonably satisfactory to the Company, prior to
the release or disclosure of any such information;

 

10



--------------------------------------------------------------------------------

3.1.11    obtain a “cold comfort” letter from the Company’s independent
registered public accountants in the event of an Underwritten Offering, in
customary form and covering such matters of the type customarily covered by
“cold comfort” letters as the managing Underwriter may reasonably request, and
reasonably satisfactory to a majority-in-interest of the participating Holders;

3.1.12    on the date the Registrable Securities are delivered for sale pursuant
to such Registration, obtain an opinion, dated such date, of counsel
representing the Company for the purposes of such Registration, addressed to the
Holders, the placement agent or sales agent, if any, and the Underwriters, if
any, covering such legal matters with respect to the Registration in respect of
which such opinion is being given as the Holders, placement agent, sales agent,
or Underwriter may reasonably request and as are customarily included in such
opinions and negative assurance letters, and reasonably satisfactory to a
majority-in-interest of the participating Holders;

3.1.13    in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;

3.1.14    make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve
(12) months beginning with the first day of the Company’s first full calendar
quarter after the effective date of the Registration Statement which satisfies
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder
(or any successor rule then in effect);

3.1.15    with respect to an Underwritten Offering pursuant to Section 2.1.4,
use its reasonable efforts to make available senior executives of the Company to
participate in customary “road show” presentations that may be reasonably
requested by the Underwriter in such Underwritten Offering; and

3.1.16    otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.

Notwithstanding the foregoing, the Company shall not be required to provide any
documents or information to an Underwriter if such Underwriter has not then been
named with respect to the applicable Underwritten Offering.

3.2    Registration Expenses. The Registration Expenses of all Registrations
shall be borne by the Company. It is acknowledged by the Holders that the
Holders shall bear all incremental selling expenses relating to the sale of
Registrable Securities, such as Underwriters’ commissions and discounts,
brokerage fees, Underwriter marketing costs and, other than as set forth in the
definition of “Registration Expenses,” all reasonable fees and expenses of any
legal counsel representing the Holders.

3.3    Requirements for Participation in Registration Statement Underwritten
Offerings. Notwithstanding anything in this Agreement to the contrary, if any
Holder does not provide the Company with its requested Holder Information, the
Company may exclude such Holder’s Registrable Securities from the applicable
Registration Statement or Prospectus if the Company determines, based on the
advice of counsel, that such information is necessary to effect the registration
and such Holder continues thereafter to withhold such information. No person may
participate in any Underwritten Offering for equity securities of the Company
pursuant to a Registration initiated by the Company hereunder unless such person
(i) agrees to sell such person’s securities on the basis provided in any
underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements. The
exclusion of a Holder’s Registrable Securities as a result of this Section 3.3
shall not affect the registration of the other Registrable Securities to be
included in such Registration.

3.4    Suspension of Sales; Adverse Disclosure; Restrictions on Registration
Rights.

3.4.1    Upon receipt of written notice from the Company that a Registration
Statement or Prospectus contains a Misstatement, each of the Holders shall
forthwith discontinue disposition of Registrable Securities

 

11



--------------------------------------------------------------------------------

until it has received copies of a supplemented or amended Prospectus correcting
the Misstatement (it being understood that the Company hereby covenants to
prepare and file such supplement or amendment as soon as practicable after the
time of such notice), or until it is advised in writing by the Company that the
use of the Prospectus may be resumed.

3.4.2    Subject to Section 3.4.4, if the filing, initial effectiveness or
continued use of a Registration Statement in respect of any Registration at any
time would (a) require the Company to make an Adverse Disclosure, (b) require
the inclusion in such Registration Statement of financial statements that are
unavailable to the Company for reasons beyond the Company’s control, or (c) in
the good faith judgment of the majority of the Board such Registration, be
seriously detrimental to the Company and the majority of the Board concludes as
a result that it is essential to defer such filing, initial effectiveness or
continued use at such time, the Company may, upon giving prompt written notice
of such action to the Holders, delay the filing or initial effectiveness of, or
suspend use of, such Registration Statement for the shortest period of time
determined in good faith by the Company to be necessary for such purpose. In the
event the Company exercises its rights under this Section 3.4.2, the Holders
agree to suspend, immediately upon their receipt of the notice referred to
above, their use of the Prospectus relating to any Registration in connection
with any sale or offer to sell Registrable Securities.

3.4.3    Subject to Section 3.4.4, (a) during the period starting with the date
sixty (60) days prior to the Company’s good faith estimate of the date of the
filing of, and ending on a date one hundred and twenty (120) days after the
effective date of, a Company-initiated Registration and provided that the
Company continues to actively employ, in good faith, all reasonable efforts to
maintain the effectiveness of the applicable Shelf Registration Statement, or
(b) if, pursuant to Section 2.1.4, Holders have requested an Underwritten Shelf
Takedown and the Company and Holders are unable to obtain the commitment of
underwriters to firmly underwrite such offering, the Company may, upon giving
prompt written notice of such action to the Holders, delay any other registered
offering pursuant to Section 2.1.4 or 2.4.

3.4.4    The right to delay or suspend any filing, initial effectiveness or
continued use of a Registration Statement pursuant to Section 3.4.2 or a
registered offering pursuant to Section 3.4.3 shall be exercised by the Company,
in the aggregate, not more than three (3) times in any twelve-month period, and
any such delay or suspension shall last for no more than sixty (60) days.

3.5    Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be a reporting company
under the Exchange Act, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Sections
13(a) or 15(d) of the Exchange Act and to promptly furnish the Holders with true
and complete copies of all such filings; provided that any documents publicly
filed or furnished with the Commission pursuant to the Electronic Data
Gathering, Analysis and Retrieval System shall be deemed to have been furnished
or delivered to the Holders pursuant to this Section 3.5. The Company further
covenants that it shall take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable such Holder to
sell shares of Common Stock held by such Holder without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act (or any successor rule then in effect).
Upon the request of any Holder, the Company shall deliver to such Holder a
written certification of a duly authorized officer as to whether it has complied
with such requirements.

ARTICLE IV

INDEMNIFICATION AND CONTRIBUTION

4.1    Indemnification.

4.1.1    The Company agrees to indemnify, to the extent permitted by law, each
Holder of Registrable Securities, its officers, directors and agents and each
person who controls such Holder (within the meaning of the

 

12



--------------------------------------------------------------------------------

Securities Act) against all losses, claims, damages, liabilities and
out-of-pocket expenses (including without limitation reasonable outside
attorneys’ fees) resulting from any untrue or alleged untrue statement of
material fact contained in any Registration Statement, Prospectus or preliminary
Prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, except insofar as the same are
caused by or contained in any information or affidavit so furnished in writing
to the Company by such Holder expressly for use therein. The Company shall
indemnify the Underwriters, their officers and directors and each person who
controls such Underwriters (within the meaning of the Securities Act) to the
same extent as provided in the foregoing with respect to the indemnification of
the Holder.

4.1.2    In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus (the “Holder Information”) and, to the extent permitted by law, shall
indemnify the Company, its directors, officers and agents and each person who
controls the Company (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities and out-of-pocket expenses (including
without limitation reasonable outside attorneys’ fees) resulting from any untrue
or alleged untrue statement of material fact contained in any Registration
Statement, Prospectus or preliminary Prospectus or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by such Holder
expressly for use therein; provided, however, that the obligation to indemnify
shall be several, not joint and several, among such Holders of Registrable
Securities, and the liability of each such Holder of Registrable Securities
shall be in proportion to and limited to the net proceeds received by such
Holder from the sale of Registrable Securities pursuant to such Registration
Statement. The Holders of Registrable Securities shall indemnify the
Underwriters, their officers, directors and each person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to indemnification of the Company.

4.1.3    Any person entitled to indemnification herein shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

4.1.4    The indemnification provided for under this Agreement shall remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each Holder of Registrable Securities participating in an offering also agrees
to make such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event the Company’s or such Holder’s
indemnification is unavailable for any reason.

 

13



--------------------------------------------------------------------------------

4.1.5    If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
out-of-pocket expenses referred to herein, then the indemnifying party, in lieu
of indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and out-of-pocket expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying party and the indemnified party,
as well as any other relevant equitable considerations. The relative fault of
the indemnifying party and indemnified party shall be determined by reference
to, among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this Section 4.1.5 shall be limited to the amount
of the net proceeds received by such Holder in such offering giving rise to such
liability. The amount paid or payable by a party as a result of the losses or
other liabilities referred to above shall be deemed to include, subject to the
limitations set forth in Sections 4.1.1, 4.1.2 and 4.1.3 above, any legal or
other fees, charges or out-of-pocket expenses reasonably incurred by such party
in connection with any investigation or proceeding. The parties hereto agree
that it would not be just and equitable if contribution pursuant to this Section
4.1.5 were determined by pro rata allocation or by any other method of
allocation, which does not take account of the equitable considerations referred
to in this Section 4.1.5. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution pursuant to this Section 4.1.5 from any person who was not guilty
of such fraudulent misrepresentation.

ARTICLE V

LOCK-UP

5.1    Lock-up. Subject to Sections 5.2 and 5.3, each Holder agrees that it, he
or she shall not Transfer any Lock-up Shares until the end of the Lock-up Period
(the “Lock-up”).

5.2    Permitted Transferees. Notwithstanding the provisions set forth in
Section 5.1, any Holder or its Permitted Transferees may Transfer the Lock-up
Shares during the Lock-up Period (a) to (i) the Company’s officers or directors,
(ii) any affiliates or family members of the Company’s officers or directors,
(iii) any direct or indirect partners, members or equity holders of the Sponsor
or any related investment funds or vehicles controlled or managed by such
persons or their respective affiliates, or (iv) any direct or indirect partners,
members or equity holders of VG Stockholder, any affiliates of VG Stockholder or
any related investment funds or vehicles controlled or managed by such persons
or their respective affiliates; (b) in the case of an individual, by gift to a
member of the individual’s immediate family or to a trust, the beneficiary of
which is a member of the individual’s immediate family or an affiliate of such
person, or to a charitable organization; (c) in the case of an individual, by
virtue of laws of descent and distribution upon death of the individual; (d) in
the case of an individual, pursuant to a qualified domestic relations order;
(e) by virtue of the Sponsor’s memorandum and articles of association, as
amended, upon dissolution of the Sponsor; (f) in connection with any bona fide
mortgage, encumbrance or pledge to a financial institution in connection with
any bona fide loan or debt transaction or enforcement thereunder; (g) to the
Company; or (h) in connection with a liquidation, merger, stock exchange,
reorganization, tender offer approved by the Board or a duly authorized
committee thereof or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their shares Common Stock
for cash, securities or other property subsequent to the Closing Date; provided,
however, that in the case of clauses (a) through (e) these permitted transferees
must enter into a written agreement with the Company agreeing to be bound by the
transfer restrictions in this Article V.

5.3    Permitted Transfers. Notwithstanding the provisions set forth in
Section 5.1, in addition to any Transfer permitted pursuant to Sections 5.2, the
VG Stockholder or its Permitted Transferees may Transfer Lock-up Shares during
the Lock-up Period in an aggregate amount representing 50% of the shares of
Common Stock

 

14



--------------------------------------------------------------------------------

received by the VG Stockholder pursuant to the Merger Agreement after giving
effect to the Related Transactions (as defined in the Stockholders’ Agreement,
dated as of the date hereof, among the Company, the Sponsor, the CP Stockholder
and the VG Stockholder).

ARTICLE VI

MISCELLANEOUS

6.1    Notices. Any notice or communication under this Agreement must be in
writing and given by (i) deposit in the United States mail, addressed to the
party to be notified, postage prepaid and registered or certified with return
receipt requested, (ii) delivery in person or by courier service providing
evidence of delivery, or (iii) transmission by hand delivery, electronic mail or
facsimile. Each notice or communication that is mailed, delivered, or
transmitted in the manner described above shall be deemed sufficiently given,
served, sent, and received, in the case of mailed notices, on the third business
day following the date on which it is mailed and, in the case of notices
delivered by courier service, hand delivery, electronic mail or facsimile, at
such time as it is delivered to the addressee (with the delivery receipt or the
affidavit of messenger) or at such time as delivery is refused by the addressee
upon presentation. Any notice or communication under this Agreement must be
addressed, if to the Company, to: 16555 Spaceship Landing Way, Mojave, CA 93501,
and, if to any Holder, at such Holder’s address or facsimile number as set forth
in the Company’s books and records. Any party may change its address for notice
at any time and from time to time by written notice to the other parties hereto,
and such change of address shall become effective thirty (30) days after
delivery of such notice as provided in this Section 6.1.

6.2    Assignment; No Third Party Beneficiaries.

6.2.1    This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.

6.2.2    Prior to the expiration of the Lock-up Period to the extent applicable
to such Holder, no Holder may assign or delegate such Holder’s rights, duties or
obligations under this Agreement, in whole or in part, except in connection with
a transfer of Registrable Securities by such Holder to a Permitted Transferee;
provided, that, with respect to the VG Stockholder, the CP Stockholder and the
Sponsor, the rights hereunder that are personal to the VG Stockholder, the CP
Stockholder and the Sponsor, as applicable, may not be assigned or delegated in
whole or in part, except that (x) the VG Stockholder shall be permitted to
transfer its rights hereunder as the VG Stockholder to one or more affiliates or
any direct or indirect partners, members or equity holders of the VG Stockholder
(it being understood that no such transfer shall reduce any rights of the VG
Stockholder or such transferees), (y) the CP Stockholder shall be permitted to
transfer its rights hereunder as the CP Stockholder to one or more entities
owned solely by Chamath Palihapitiya and/or his immediately family members and
(z) the Sponsor shall be permitted to transfer its rights hereunder as the
Sponsor to one or more affiliates or any direct or indirect partners, members or
equity holders of the Sponsor (it being understood that no such transfer shall
reduce any rights of the Sponsor or such transferees).

6.2.3    This Agreement and the provisions hereof shall be binding upon and
shall inure to the benefit of each of the parties and its successors and the
permitted assigns of the Holders, which shall include Permitted Transferees.

6.2.4    This Agreement shall not confer any rights or benefits on any persons
that are not parties hereto, other than as expressly set forth in this Agreement
and Section 6.2 hereof.

6.2.5    No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment as
provided in Section 6.1 hereof and (ii) the written agreement of the assignee,
in a form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement). Any transfer or assignment made other
than as provided in this Section 6.2 shall be null and void.

 

15



--------------------------------------------------------------------------------

6.3    Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

6.4    Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY
BE EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT (1)
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF
NEW YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED INTO AND TO
BE PERFORMED ENTIRELY WITHIN NEW YORK AND (2) THE VENUE FOR ANY ACTION TAKEN
WITH RESPECT TO THIS AGREEMENT SHALL BE ANY STATE OR FEDERAL COURT IN NEW YORK
COUNTY IN THE STATE OF NEW YORK

6.5    TRIAL BY JURY. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

6.6    Amendments and Modifications. Upon the written consent of (a) the Company
and (b) the Holders of a majority of the total Registrable Securities,
compliance with any of the provisions, covenants and conditions set forth in
this Agreement may be waived, or any of such provisions, covenants or conditions
may be amended or modified; provided, however, that notwithstanding the
foregoing, any amendment hereto or waiver hereof shall also require the written
consent of the Sponsor so long as the Sponsor and its affiliates hold, in the
aggregate, at least 5% of the outstanding shares of Common Stock of the Company;
provided, further, that notwithstanding the foregoing, any amendment hereto or
waiver hereof shall also require the written consent of the CP Stockholder so
long as the CP Stockholder and its affiliates hold, in the aggregate, at least
5% of the outstanding shares of Common Stock of the Company; provided, further,
that notwithstanding the foregoing, any amendment hereto or waiver hereof shall
also require the written consent of the VG Stockholder so long as the VG
Stockholder and its affiliates hold, in the aggregate, at least 5% of the
outstanding shares of Common Stock of the Company; and provided, further, that
any amendment hereto or waiver hereof that adversely affects one Holder, solely
in its capacity as a holder of the shares of capital stock of the Company, in a
manner that is materially different from the other Holders (in such capacity)
shall require the consent of the Holder so affected. No course of dealing
between any Holder or the Company and any other party hereto or any failure or
delay on the part of a Holder or the Company in exercising any rights or
remedies under this Agreement shall operate as a waiver of any rights or
remedies of any Holder or the Company. No single or partial exercise of any
rights or remedies under this Agreement by a party shall operate as a waiver or
preclude the exercise of any other rights or remedies hereunder or thereunder by
such party.

6.7    Other Registration Rights. The Company represents and warrants that no
person, other than a Holder of Registrable Securities, has any right to require
the Company to register any securities of the Company for sale or to include
such securities of the Company in any Registration Statement filed by the
Company for the sale of securities for its own account or for the account of any
other person. For so long as (a) the Sponsor and its affiliates hold, in the
aggregate, at least 5% of the outstanding shares of Common Stock of the Company,
the Company hereby agrees and covenants that it will not grant rights to
register any Common Stock (or securities convertible into or exchangeable for
Common Stock) pursuant to the Securities Act that are more favorable, pari passu
or senior to those granted to the Holders hereunder (such rights “Competing
Registration Rights”) without the prior written consent of the Sponsor, (b) the
CP Stockholder and its affiliates hold, in the aggregate, at least 5% of the
outstanding shares of Common Stock of the Company, the Company hereby agrees and
covenants that it will not grant Competing Registration Rights without the prior
written consent of the CP Stockholder, and

 

16



--------------------------------------------------------------------------------

(c) the VG Stockholder and its affiliates hold, in the aggregate, at least 5% of
the outstanding shares of Common Stock of the Company, the Company hereby agrees
and covenants that it will not grant Competing Registration Rights without the
prior written consent of the VG Stockholder. Further, the Company represents and
warrants that this Agreement supersedes any other registration rights agreement
or agreement with similar terms and conditions and in the event of a conflict
between any such agreement or agreements and this Agreement, the terms of this
Agreement shall prevail.

6.8    Term. This Agreement shall terminate with respect to any Holder on the
date that such Holder no longer holds any Registrable Securities. The provisions
of Section 3.5 and Article IV shall survive any termination.

6.9    Holder Information. Each Holder agrees, if requested in writing, to
represent to the Company the total number of Registrable Securities held by such
Holder in order for the Company to make determinations hereunder.

6.10    Additional Holders; Joinder. In addition to Persons who may become
Holders pursuant to Section 6.2 hereof, subject to the prior written consent of
each of the Sponsor, VG Stockholder and the CP Stockholder (in each case, so
long as such Person and its affiliates hold, in the aggregate, at least 5% of
the outstanding shares of Common Stock of the Company), the Company may make any
Person who acquires Common Stock or rights to acquire Common Stock after the
date hereof a party to this Agreement (each such Person, an “Additional Holder”)
by obtaining an executed joinder to this Agreement from such Additional Holder
in the form of Exhibit A attached hereto (a “Joinder”). Such Joinder shall
specify the rights and obligations of the applicable Additional Holder under
this Agreement. Upon the execution and delivery and subject to the terms of a
Joinder by such Additional Holder, the Common Stock of the Company then owned,
or underlying any rights then owned, by such Additional Holder (the “Additional
Holder Common Stock”) shall be Registrable Securities to the extent provided
herein and therein and such Additional Holder shall be a Holder under this
Agreement with respect to such Additional Holder Common Stock.

[SIGNATURE PAGES FOLLOW]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

COMPANY:

Virgin Galactic Holdings, Inc.

a Delaware corporation

By:  

/s/ George Whitesides

 

Name: George Whitesides

Title: Chief Executive Officer

VG STOCKHOLDER:

Vieco USA, Inc.

a Delaware corporation

By:  

/s/ Evan Lovell

 

Name: Evan Lovell

Title: President

HOLDERS:

SCH Sponsor Corp.

a Cayman Islands exempted company

By:  

/s/ Chamath Palihapitiya

 

Name: Chamath Palihapitiya

Title: Chairman and CEO

CP Stockholder

By:  

/s/ Chamath Palihapitiya

 

Name: Chamath Palihapitiya

Title: Chairman and CEO

[Signature Page to Amended and Restated Registration Rights Agreement]

 

18



--------------------------------------------------------------------------------

Exhibit A

REGISTRATION RIGHTS AGREEMENT JOINDER

The undersigned is executing and delivering this joinder (this “Joinder”)
pursuant to the Amended and Restated Registration Rights Agreement, dated as of
[    ], 2019 (as the same may hereafter be amended, the “Registration Rights
Agreement”), among Virgin Galactic Holdings, Inc., a Delaware corporation (the
“Company”), and the other Persons named as parties therein. Capitalized terms
used but not otherwise defined herein shall have the meanings provided in the
Registration Rights Agreement.

By executing and delivering this Joinder to the Company, and upon acceptance
hereof by the Company upon the execution of a counterpart hereof, the
undersigned hereby agrees to become a party to, to be bound by, and to comply
with the Registration Rights Agreement as a Holder of Registrable Securities in
the same manner as if the undersigned were an original signatory to the
Registration Rights Agreement, and the undersigned’s shares of Common Stock
shall be included as Registrable Securities under the Registration Rights
Agreement to the extent provided therein; provided however, that the undersigned
and its permitted assigns (if any) shall not have any rights as a Holder, and
the undersigned’s (and its transferees’) shares of Common Stock shall not be
included as Registrable Securities, for purposes of the Excluded Sections.

For purposes of this Joinder, “Excluded Sections” shall mean
[                    ].

Accordingly, the undersigned has executed and delivered this Joinder as of
the             day of             , 20    .

 

 

Signature of Stockholder

 

Print Name of Stockholder Its:   Address:  

 

 

 

 

Agreed and Accepted as of

            , 20    

Virgin Galactic Holdings, Inc. By:  

 

Name:   Its:  

 

19